IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-89,425-01


                               IN RE LISA FINEBERG, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. WX:16-90016 IN THE 204TH DISTRICT COURT
                           FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed an application for a writ of mandamus pursuant to the original jurisdiction

of this Court. In it, she contends that the Respondent has not complied with this Court’s opinion in

Relator’s Article 11.072 habeas corpus appeal. Ex parte Fineberg, Nos. PD-1024-17 & PD-1025-17

(Tex. Crim. App. Oct. 3, 2018) (not designated for publication).

       Respondent, the Judge of the 204th District Court of Dallas County, shall file a response with

this Court by certifying what action, if any, has been taken with respect to the terms of Relator’s

community supervision since this Court’s opinion was handed down. Respondent’s answer shall be

submitted within 30 days of the date of this order. This application for leave to file a writ of
                                                                                 2

mandamus will be held in abeyance until Respondent has submitted her response.



Filed: February 13, 2019

Do not publish